In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Brookhaven dated October 30, 2002, which denied the petitioner’s application for certain area variances, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Cohalan, J.), entered March 29, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
In reaching its determination denying the petitioner’s application for certain area variances for the purpose of constructing a single-family dwelling, the Board of Zoning Appeals of the *601Town of Brookhaven (hereinafter the Board) engaged in the required balancing test, weighing “the benefit to the applicant” against “the detriment to the health, safety and welfare of the neighborhood or community” if the variances were granted (Town Law § 267-b [3] [b]; see Matter of Ifrah v Utschig, 98 NY2d 304, 307 [2002]; Matter of Sasso v Osgood, 86 NY2d 374, 384 [1995]). The Board did not act illegally or arbitrarily and did not abuse its discretion, and its determination “has a rational basis and is supported by substantial evidence” (Matter of Pecoraro v Board of Appeals of Town of Hempstead, 2 NY3d 608, 613 [2004]; see Matter of Ifrah v Utschig, supra at 308; Matter of Sasso v Osgood, supra at 384, n 2; Matter of CFS Realty Corp. v Board of Zoning Appeals of Town of N. Hempstead, 7 AD3d 705, 706 [2004]). Therefore, the Supreme Court properly denied the petition to annul the Board’s determination (see Matter of Mealie v Board of Zoning Appeals of Town of Brookhaven, 14 AD3d 703 [2005]; Matter of Chandler Prop., Inc. v Trotta, 9 AD3d 408 [2004]; Matter of Milburn Homes v Trotta, 7 AD3d 531 [2004]; Matter of Kuhlman v Board of Zoning Appeals of Town of Brookhaven, 305 AD2d 683 [2003]; Matter of Inguant v Board of Zoning Appeals of Town of Brookhaven, 304 AD2d 831 [2003]). H. Miller, J.P., Cozier, Crane and Skelos, JJ., concur.